Citation Nr: 1340827	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  07-17 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of colorectal cancer, status post abdominal perineal resection.

2.  Entitlement to service connection for residuals of colorectal cancer, status post abdominal perineal resection, to include as due to in-service exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from December 1960 to March 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO). 

This case was remanded by the Board in 2011 for additional development. 

The issue of entitlement to service connection for residuals of colorectal cancer, status post abdominal perineal resection, to include as due to in-service exposure to herbicides, is remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

Evidence of record does not show the Veteran incurred any additional disability due to VA treatment at the VA Medical Center (VAMC) in Saginaw, Michigan, prior to his February 2005 diagnosis of colorectal cancer. 


CONCLUSION OF LAW

The criteria for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of colorectal cancer, status post abdominal perineal resection, have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002 & Supp 2013); 38 C.F.R. § 3.361 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO's February 2006 and March 2006 letters, as well as the March 2011 letter provided after the initial adjudication of the claim on appeal in April 2006, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  After the notice letters were provided to the Veteran, the claim was readjudicated in a March 2012 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (finding that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records, service personnel records, post-service VA treatment records, and private treatment have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with VA medical opinions in conjunction with the claim on appeal in April 2008 and July 2011 to determine whether he incurred an additional disability as a result of VA treatment.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the medical opinion obtained by VA in July 2011 was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's claim was previously before the Board in March 2011 and remanded for additional evidentiary development, to include obtaining any outstanding VA treatment records as well as affording the Veteran another VA medical opinion.  The Board is cognizant that the RO was not able to obtain a hard copy of results of a colonoscopy procedure reportedly performed in 2002 at the Saginaw VAMC.  In a March 2004 VA treatment note of record, a VA treatment provider simply noted that the Veteran had a colonoscopy previously in 2002 at the Saginaw VAMC, commenting that test results were normal.  The Saginaw VAMC clearly informed the RO in August 2007 that it did not have any 2002 colonoscopy test results.  The Veteran was advised by the Board that the colonoscopy results had not been associated with the record in the March 2011 remand.  Throughout the appeal period, he submitted many copies of the VA treatment records in his possession that referenced the colonoscopy as noted above.  Any further efforts to obtain the purported information would be futile.  Thus, the Board finds substantial compliance with the March 2011 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Under VA laws and regulations, when a veteran incurs additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361 (2013).  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (finding that the language of statute was plain and did not require showing of fault).  Since the Veteran filed his claim after that date, he must show a degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361. 

In determining that additional disability exists, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2013).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1). 

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

In September 2005, the Veteran submitted a claim of entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of colorectal cancer, status post abdominal perineal resection.  He asserted that VA failed to timely diagnosis his colorectal cancer.  It was contended that VA was at fault in not monitoring and providing proper diagnosis and care.  Specifically, he claimed that his colorectal cancer would have been diagnosed earlier had VA exercised the degree of care that would expected of a reasonable health care provider during several instances of treatment prior to the initial diagnosis on February 28, 2005.  For example, the Veteran asserted that adenocarcinoma was a very slow growing form of cancer and should have been found on digital rectal examination at the Saginaw VAMC in 2004.  The Veteran further asserted that the failure to diagnose his colorectal cancer earlier allowed the disease to progress to the point of requiring a more invasive and severe course of treatment. 

VA treatment records dated in August 1998 detailed that the Veteran had not had a colonoscopy or sigmoidoscopy within the past five years but had a fecal occult blood test in the past year.  In April 2000 and February 2001, the Veteran denied hematuria, melena, and hematochezia.  A March 2004 treatment note showed the Veteran denied a family history of colon cancer and reported having a flexible sigmoidoscopy, with a negative finding in 1999.  He was found to have an umbilical hernia and underwent repair procedure in July 2004.  In September 2004, the Veteran denied hematuria, melena, and hematochezia.  Digital rectal examination revealed enlarged prostate, uniformly smooth to palpation. 

The Veteran submitted numerous VA treatment records that were associated with his claims file in November 2006.  A March 1999 VA sigmoidoscopy or colonoscopy report revealed findings of numerous diverticuli.  An additional March 1999 treatment record showed findings of diverticulosis of colon.  VA treatment notes dated in March 2004 revealed that the Veteran was given colorectal screening kit and instructions were given/understood.  A VA treatment provider commented that the Veteran had a colonoscopy, with normal results previously in 2002 at Saginaw VAMC.

Private treatment records detailed that the Veteran reported to a private hospital emergency room in February 2005 with rectal bleeding.  Biopsy reports revealed rectal cancer identified as invasive adenocarcinoma.  In a March 2005 preoperative consultation report, it was indicated that the Veteran had an inguinal hernia repair approximately one year before and noticed occasional episodes of bright red blood on toilet paper after having a bowel movement that continued episodically for the previous six months.  He reported that he noticed increased difficult defecating and felt an urge to defecate but could not, approximately six months previously.  The Veteran reported that he continued to have bleeding per rectum on toilet paper.  On February 28, 2005, the Veteran reported to the emergency room after having an episode of massive amount of bright red blood per rectum and in toilet bowl.  Colonoscopy and computed tomography (CT) scan results revealed mass in rectum and extensive diverticular disease.  In June 2005, the Veteran underwent abdominoperineal resection, with permanent colostomy, as well as additional aggressive postoperative chemoradiation therapy and chemotherapy. 

The Veteran submitted multiple medical treatise and internet evidence concerning diverticular disease being confused with colon cancer; causes, risk factors, growth rates, and staging of colorectal cancer; benefits of screening for colorectal cancer; and recommended screening protocol.

Pursuant to the Veteran's claim for benefits under 38 U.S.C.A. § 1151, the RO requested an opinion from a VA examiner.  The RO explained to the VA examiner that the Veteran underwent a flexible sigmoidoscopy in March 1999 and a colonoscopy in 2002, with no records documenting the results.  Parenthetically, the Board notes that records from the Veteran's flexible sigmoidoscopy in March 1999 were associated with the record in November 2006.  In April 2008, the VA examiner reviewed the evidence of record and opined that the Veteran was not entitled to a claim of malpractice based on care provided at the Saginaw VA.  The VA examiner based the opinion, in part, on a "negative" 2002 colonoscopy. 

In the cited rationale, the VA examiner noted that was diagnosed with diverticulosis in March 1999.  The examiner further noted that the Veteran was seen on multiple occasions from 1999 to 2005 and at no time during any of those visits did he complain of rectal bleeding.  It was indicated that on September 13, 2004, the Veteran was seen and had an enlarged prostate and symptoms consistent with benign prostatic hypertrophy, with the appropriate protocol and follow up was scheduled based on those symptoms.  Based on the fact that there was no medical documentation in the VA medical records that the Veteran had rectal bleeding, and a negative colonoscopy in 2002, the examiner commented that there would be no indication that the Veteran had colon cancer at that time.  The examiner further noted that there would have been no reason for a follow-up colonoscopy for three years, which is the standard protocol.  It was noted that in 2005, when the Veteran was seen by the VA clinic, colon cancer had just been diagnosed prior to that visit.  The examiner concluded that the colon cancer was present in the Veteran's body in 2004 when he had a digital rectal examination but that did not mean that there was a mass present that would have been palpable on physical examination.  Based on the fact that the physician did not report any intestinal mass in his notes, the examiner concluded that the Veteran did not have any mass at the time of the examination in 2004.  However, the examiner reported that colon cancer was present at the time of the examination in 2004, as colon cancer was known to be present several years prior to diagnosis.  Based on the foregoing, the examiner found that the medical staff at Saginaw VA met the standard of care and did not provide improper care or treatment.  

In April 2008, the RO issued a supplemental statement of the case wherein it did not list treatment records associated with a 2002 colonoscopy as evidence considered therein.  Further, the RO noted in the body of the supplemental statement of the case that although the Veteran claimed that he underwent a colonoscopy in 2002, the actual test results of the colonoscopy were not associated with the claims file. 

In March 2011, the Board remanded the matter on appeal, determining that the April 2008 VA medical opinion was inadequate for purposes of rendering a decision.  It was noted that there was no indication from the Veteran's claims file that the results of a 2002 colonoscopy were available to and reviewed by the April 2008 VA examiner, even though, the VA examiner based the medical opinion on the supposedly negative results of that colonoscopy.  The Board instructed the RO to request that the Veteran submit or identify treatment records associated with a 2002 VA colonoscopy, request all of the Veteran's treatment records from the Saginaw VAMC dated in 2002, and to obtain another VA medical opinion.

Additional VA treatment records were associated with the record in March 2011 dated from May 2002 to March 2011.  Treatment records or findings associated with asserted 2002 VA colonoscopy were not included in the records received from Saginaw VAMC.  A June 2004 VA preventative health note showed that the Veteran refused all colorectal examinations.  In a September 2004 VA preventative health note, the examiner noted that the Veteran had a colonoscopy, with normal exam results previously in 2003 at Saginaw VAMC.  

In a July 2011 VA medical opinion, a VA physician noted a thorough review of the claims file and opined that there was no evidence to suggest that the failure to make an earlier diagnosis of the Veteran's colorectal cancer was caused by an instance of fault on the part of VA.  On review of the records, the physician indicated that the Veteran underwent a flexible sigmoidoscopy on March 30, 1999, for screening purposes where only diverticulosis was noted.  Per the patient and documented in a March 2004 VA clinical note of record, the physician noted that there was a colonoscopy performed in 2002, which was normal, but the records for the study were noted not to be available for review.  It was reported that the Veteran was then seen in general surgery clinic on September 14, 2004, for urinary tract symptoms.  At that time, a digital rectal exam was performed and only an enlarged prostate was noted.  The physician highlighted that gastrointestinal (GI) complaints, including rectal bleeding, were not noted during that visit or the follow-up clinic visit on September 19, 2004, with another provider.  The physician noted that the Veteran then presented to an outside emergency room with an episode of rectal bleeding in February 2005.  At that time, a rectal mass was noted and diagnostic workup revealed a rectal cancer, as well as a small malignant polyp at 20 centimeters.  The physician noted that the cancer was staged as UT-3 and the Veteran underwent neoadjuvant therapy followed by surgical resection. 

Based on review of the evidence of record, the physician found that there was no evidence that the Veteran had a complaint of rectal bleeding until the date of the finding of a rectal mass in February 2005.  Thus, the physician concluded that failure to make a diagnosis until that date was reasonable.  The physician opined that there was "no way" to know whether or not a mass could have been palpated five months prior on a rectal examination, as a rectal exam had limitations and there are differential growth rates for colorectal cancer. 

Cumulative evidence of record discussed above does not establish that the Veteran incurred any additional disability caused by VA treatment at the Saginaw VAMC prior to his February 2005 diagnosis of colorectal cancer at a private medical facility.  The Board highlights the July 2011 VA physician clearly discussed the Veteran's periods and modes of treatment in 1999, 2002, and 2004 at Saginaw VAMC and noted that the Veteran then presented to an outside emergency room with an episode of rectal bleeding in February 2005.  The physician specifically indicated in the medical opinion discussed at length above that there was no evidence that the Veteran had a complaint of rectal bleeding until the date of the finding of a rectal mass in February 2005 and that failure to make a diagnosis of cancer until that date was reasonable.  It was noted that there was "no way" to know whether or not a mass could have been palpated on the VA rectal exam in 2004 five months prior to the cancer diagnosis in February 2005, as a rectal exam had limitations and there were differential growth rates for colorectal cancer. 

In addition, the VA physician based the July 2011 opinion on a review of the Veteran's claims files, discussed the medical evidence of record, and provided a detailed rationale for all stated opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  As such, the Board considers this medical opinion to be of great probative value in this appeal.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of any medical evidence or opinion that directly contradicts the July 2011 VA physician's conclusions.

There are three elements required to establish benefits pursuant to 38 U.S.C.A. § 1151:  (a) additional disability; (b) a causal nexus between the VA treatment and the additional disability; and (c) a finding of fault or a finding of an unforeseen circumstance.  Each element is a prerequisite for the subsequent element.  As medical evidence of record does not show that the Veteran incurred any additional disability due to VA treatment, whether there is a causal nexus between VA treatment and the claimed additional disability and whether the proximate cause of the claimed additional disability was the result of fault or a finding of an unforeseen circumstance is irrelevant in this appeal based on the foregoing discussion. 

The Veteran has also submitted numerous internet articles and medical treatises on multiple topics, including diverticular disease being confused with colon cancer; causes, risk factors, growth rates, and staging of colorectal cancer; benefits of screening for colorectal cancer; and recommended screening protocol.  However, the Court has held that medical articles or treatises can provide support to a claim, but that they must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).  The articles and treatises of record do not discuss the specific circumstances of the Veteran's colorectal cancer in any manner, let alone whether VA personnel were deficient in any way in their treatment of the Veteran.  In addition, these articles and treatises have never been commented on in any form by a medical professional.  As such, these articles are not competent to show that the Veteran experiences an additional disability due to VA treatment.

The only evidence of record which relates the Veteran's colorectal cancer to deficient treatment by VA is the statements made by the Veteran.  He is capable of observing symptoms related to colorectal cancer and the Board ultimately finds statements from the Veteran in this regard to be competent.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  However, he did not report symptoms related to colorectal cancer to VA examiners.  Nevertheless, these statements are not competent evidence sufficient to establish that he experiences an additional disability as a result VA medical treatment.  In some cases, lay evidence may be competent and probative evidence of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d at 1315 (finding that, in certain circumstances, lay evidence may be competent to establish a medical etiology).  However, medical causation in this case involves questions beyond the range of common experience and common knowledge and requires the special knowledge and experience of a trained physician.  Determination of the cause or etiology of colorectal cancer cannot be made by the Veteran as a lay person based on mere personal observation, i.e., perceived by visual observation or by any other of the senses.  Colorectal cancer is not a simple disorder that the Veteran or other lay persons are competent to identify.  Therefore, the Veteran's assertions are not competent evidence to establish that he experiences an additional disability as a result of VA medical treatment.  38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

The criteria to establish entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of colorectal cancer, status post abdominal perineal resection, have not been established, either through medical or probative lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of colorectal cancer, status post abdominal perineal resection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of colorectal cancer, status post abdominal perineal resection, is denied.


REMAND

In September 2005, the Veteran submitted a claim of entitlement to service connection for residuals of colorectal cancer, status post abdominal perineal resection, to include as due to in-service exposure to herbicides.  

Service treatment records are void of any complaints, findings, or treatment for colorectal cancer.  The Veteran's November 1980 service retirement examination report and January 1981 Medical Board examination report each revealed normal clinical evaluation of the anus and rectum. 

Service personnel records revealed the Veteran was stationed in Thailand in August 1966.  The Veteran was also noted to have counterinsurgency experience from August 1966 to August 1967 in Vietnam.  The Veteran's DD Form 214s indicated that his military occupational specialty (MOS) was Fire Protection Specialist then Fire Protection Supervisor.  He was noted to be awarded the Armed Forces Expeditionary Medal (AFEM) (Cambodia), Air Medal, Vietnam Service Medical (VSM), and Vietnam Campaign Medal (VCM).  In March 2006, NPRC reported that it was unable to determine whether or not the Veteran had in-country service in Vietnam and supplied the Veteran's service personnel records to assist VA in making a determination. 

Post-service private and VA treatment records dated from 2005 to 2011 first showed treatment for colon cancer in February 2005.  The Veteran submitted multiple types of treatise and internet evidence concerning diverticular disease being confused with colon cancer; causes, risk factors, growth rates, and staging of colorectal cancer; benefits of screening for colorectal cancer; recommended screening protocol; and herbicide exposure in East Asia. 

In his May 2007 substantive appeal, the Veteran asserted that he was assigned to an air rescue recovery unit while stationed in Thailand.  He reported that the primary mission of the unit was the rescue and recovery of downed aircrews in Vietnam, Cambodia, and Laos, noting that his unit flew many missions in and out of Vietnam.  

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  

The Board is cognizant that evidence of record does not definitively establish that the Veteran set foot in Vietnam during active service.  However, there is an explicit notation that the Veteran had "counterinsurgency experience from August 1966 to August 1967 in Vietnam" in his service personnel records. 
 
A review of the record reveals that further development on this matter is warranted.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In light of the cumulative record discussed above, clear post-service diagnosis of colorectal cancer in February 2005, and assertions of a causal relationship between the claimed disorder and events during active service, a VA medical opinion must be obtained in order to clarify the etiology of his claimed colorectal cancer on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for colorectal cancer.  
All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA medical opinion to determine whether the colorectal cancer diagnosed post-service is related to events during his military service, to include as due to herbicide exposure.  The claims file and all electronic records, to include on Virtual VA and VBMS, must be made available to the examiner, and the examiner must specify in the opinion that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on a detailed review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether colorectal cancer diagnosed post-service in February 2005 is related to the Veteran's active duty service, to include as due to herbicide exposure.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  After the development requested has been completed, the RO must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If the medical opinion is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


